UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7680



PATRICK EDWIN RUDD,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-00-618-5-BO)


Submitted:   February 8, 2001           Decided:    February 15, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick Edwin Rudd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patrick Edwin Rudd appeals the district court’s orders   deny-

ing relief on his 28 U.S.C. § 2241 (1994) petition and his motion

for reconsideration.   We have reviewed the record and the district

court’s orders and find no reversible error.   Accordingly, we af-

firm on the reasoning of the district court. Rudd v. United States,

No. CA-00-618-5-BO (E.D.N.C. Sept. 20 & Oct. 6, 2000). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2